Citation Nr: 1110124	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for left knee disability based upon limitation of flexion. 

2. Entitlement to a separate compensable rating for left knee disability based upon limitation of extension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION


The Veteran had active service from July 2005 to January 2007.  The DD214 indicated the Veteran also had 2 years and 7 months of previous service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia, which granted service connection for left knee patellofemoral syndrome, claimed as a left knee condition, with an evaluation of 10 percent effective August 20, 2001. 

A subsequent December 2008 rating decision continued the 10 percent evaluation of the left knee condition but evaluated it as tendonitis of the left knee.  The issues have been recharacterized on the front page to reflect the rating criteria used to evaluate the left knee disability. 

In August 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the central office; the transcript is of record.

In September 2009 the Board remanded the claim for further development, which has been completed. 


FINDINGS OF FACT

1. The left knee disability has been manifested by flexion limited to 40 degrees at worst; neither subluxation nor instability, ankylosis, dislocated semilunar cartilage with locking pain and effusion, removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum has ever been demonstrated.

2.  The left knee disability has been manifested by extension limited to 15 degrees as of February 2010 VA examination. 

CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected left knee disability based upon limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5262, 5263 (2010).

2. The criteria for the assignment of a rating of 20 percent for the service-connected left knee disability based upon limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of higher initial rating for left knee disability involves a "downstream" issue, as the initial claim was granted in the August 2006 rating decision appealed, and the current appeal arises from the disagreement with the rating originally assigned.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's claims for increased initial disability evaluations were appealed directly from the initial ratings assigned, no further action under the section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained relevant VA treatment records and afforded the Veteran physical examinations.  The examinations were adequate, as the examiner made all required findings to permit application of the rating schedule.  The Veteran was afforded the opportunity to give testimony before the Board, which she did.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

The Veteran seeks a greater initial rating for her service-connected left knee disability. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's left knee disability, to include tendonitis and patellofemoral syndrome, has been rated as 10 percent disabling under Diagnostic Code 5260.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent when extension is limited to 10 degrees; 20 percent when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees. 

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Separate ratings may be assigned for limitation of flexion and limitation of extension, under Diagnostic Code 5260 and Diagnostic Code 5261, for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5003 is not for application in this case because the limitation of motion is already compensable. 

VA treatment notes reveal that the Veteran has consistently complained of left knee pain.  A July 2001 x-ray of the knees showed normal bone and joint structure without injury or disease on both knees.  A November 2002 x-ray showed mild degenerative joint disease changes in both knees.  The associated physical examination found no effusion, full range of motion and no instability.  A November 2003 x-ray showed normal bilateral knees.  A December 2004 treatment note found no effusions in the knee bilaterally and a negative drawer test in bilateral knees. 

At an April 2005 VA examination the Veteran reported having her knee lock on her while she was running in the reserves five years prior.  She reported pain when standing up out of a chair, pain going up and down stairs, sharp pain after two minutes of standing.  She reported using a knee brace and shoe insert and that she avoids kneeling and squatting.  She reported her knee pain to be a 3 or 4 out of 10.  Upon examination there was no crepitus or swelling, full extension and flexion to 130 degrees.  There was no instability and no increased pain with repetitive motion.  No atrophy or weakness of the quadriceps was found.  X-rays done in April 2005 showed some evidence of osteophytes in the superior pole of the patella. 

At a July 2005 VA examination the Veteran reported intermittent pain in her knee which sometimes gives way but has never caused her to fall down.  She reported pain of 8 to 10 out of 10 and flare ups 10 to 15 times per month.  Upon examination range of motion was 0 to 125 degrees.  She had mild crepitus, and was stable to varus and valgus stress testing at 0 and 30 degrees.  Lachman's and anterior and posterior drawer test were negative.  There was no effusion, no locking and no fatigability. 

A December 2005 private note diagnosed the Veteran with osteoarthritis of the knees. 

At a January 2007 VA examination the Veteran reported weakness when standing for a while, stiffness when driving and getting up in the morning, swelling, giving way, lack of endurance, numbness, locking up and radiating pain down the left side of the leg.  She reported having constant pain.  Upon examination there was edema, effusion and crepitus.  There was no ankylosis.  The range of motion of the left knee was 0 to 140 degrees flexion with 0 degrees extension.  Range of motion was not additionally limited by pain, weakness or fatigue.  The left knee joint was within normal limits 

At a June 2008 VA examination the Veteran reported her constant pain of 10 out of 10 in her left knee which is constantly weak and stiff.  It often swells with heat and redness.  She reported that her knee both locks and gives way frequently.  Upon examination there was tenderness at anterior and lateral aspect.  There was no evidence of edema, effusion, weakness, redness, heat or guarding of movement.  There was no evidence of any subluxation or genu recurvatum.  No locking pain, crepitus or ankylosis was found.  The range of motion of the left knee was 0 to 140 degrees flexion and 0 degrees extension with pain at -10 degrees.  The knee joints were additionally limited by pain after repetition however there were no additional limitations in degrees above the range of motion conducted.  The medial and lateral collateral stability, anterior and posterior cruciate stability, and medial and lateral meniscus testing were all normal. 

At a February 2010 VA examination the Veteran reported weekly locking episodes and repeated effusion.  She also reported giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  Symptoms of inflammation such as warmth, welling and tenderness were reported.  Severe flare-ups lasting 1 to 2 days were reported every 2 to 3 weeks.  The Veteran estimated her flare-ups limited motion and functional impairment to 90 percent.  She reported being unable to stand for more than a few minutes, unable to walk more than a few yards.  No episodes of dislocation or subluxation were reported.  Upon examination there was objective evidence of pain with active motion.  Flexion was 0 to 40 degrees, and extension was limited to 15 degrees.  No joint ankylosis was found.  X-ray found no evidence of fracture or dislocation, no effusion with small suprapatellar enthesophytes and without significant osteophyte formation. 

The most limited range of motion of the left knee was 40 degrees flexion and 15 degrees extension.  Which translates to a 10 percent rating for limitation of flexion, under Diagnostic Code 5260 and a 20 percent rating for limitation of extension under Diagnostic Code 5261. 

Consideration has been given to other potentially applicable diagnostic codes.  
Although the Veteran reported experiencing instability physical examination determined there to be no instability or subluxation in the knee joint, therefore Diagnostic Code 5257 is not for application.  

Additionally, as there is no evidence of ankylosis, dislocated semilunar cartilage with locking pain and effusion, removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum therefore Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not for application. 

The Veteran genuinely believes that her left knee disability should be rated higher than the initially assigned rating.  She is competent to report her symptomatology.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the rating evaluation of left knee disability and her views are of no probative value.  And, even if her opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professionals who performed the examinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The level of flexion impairment of the left knee has been relatively stable throughout the appeal period, or at least has never been worse than reflected by the rating assigned.  Staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, there has been no showing that the service-connected left knee disability has caused marked interference with employment, has necessitated frequent periods of hospitalization, or has otherwise rendered impracticable the application of the regular scheduler standards.  There is no doubt that the Veteran has impairment of the left knee which results in some daily activity restrictions.  The regular scheduler standards contemplate the symptomatology shown in this case.  The evidence does not demonstrate an exceptional or unusual disability picture which renders impracticable the application of the regular scheduler standards therefore referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)

The preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for the service-connected left knee disability based upon limitation of flexion at any time during the appeal period.  There is no doubt to be resolved; and the assignment of a rating greater than 10 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 

A separate compensable rating of 20 percent for the limitation of extension of the left knee is warranted from February 2010.


ORDER

An initial rating greater than 10 percent for left knee disability based upon limitation of flexion is denied. 

A separate 20 percent rating for left knee disability based upon limitation of extension is granted, effective February 2010. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


